Citation Nr: 1129526	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  09-39 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for calcaneal spur, right ankle.

2.  Entitlement to an increased disability rating for degenerative changes of the left ankle, currently rated as 10 percent disabling.

3.  Entitlement to an increased disability rating for degenerative joint disease of the right hip, currently rated as 10 percent disabling.

4.  Entitlement to an increased disability rating for residuals of sprain, right wrist, currently rated as 10 percent disabling.








ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  At all times relevant to this appeal, the Veteran's right ankle disability has been manifest by subjective complaints of apain with full dorsiflexion and plantar flexion of the right ankle; his right ankle disability has not been productive of ankylosis, malunion of the os calcis or astragalus, or required surgery of any kind.

2.  At all times relevant to this appeal, the Veteran's left ankle disability has been manifest by subjective comaplaints of pain with full dorsiflexion and plantar flexion of the left ankle; his left ankle disability has not been productive of ankylosis, malunion of the os calcis or astragalus, or required surgery of any kind.

3.  At all times relevant to this appeal, the Veteran's right hip degenerative joint disease has been manifested by subjective complaints of pain with flexion of the right thigh to no less than 70 degrees and abduction to no less than 20 degrees, with no further pain or loss of motion after repetition, but has not been productive of ankylosis, flail joint, or impairment of the femur marked by fracture and/or nonunion or malunion.

4.  At all times relevant to this appeal, the Veteran's right wrist disability has been manifested by subjective complaints of pain, with full range of motion of the right wrist; his right wrist disability has not been productive of ankylosis.


CONCLUSIONS OF LAW

1.  For all times relevant to this appeal, the criteria for a compensable disability rating for calcaneal spur, right ankle, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2010).

2.  For all times relevant to this appeal, the criteria for an increased disability rating for degenerative changes of the left ankle, currently rated as 10 percent disabling, have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2010).

3.  For all times relevant to this appeal, the criteria for an increased disability rating for degenerative joint disease of the right hip, currently rated as 10 percent disabling, have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5252, 5253 (2010).

4.  For all times relevant to this appeal, the criteria for an increased disability rating for residuals of sprain, right wrist, currently rated as 10 percent disabling, have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5215 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, a June 2008 letter notified the Veteran of the information and evidence needed to substantiate his increased rating claims.  The Veteran was also notified that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess, 19 Vet. App. 473.  The Veteran's claims were subsequently adjudicated for the first time in a December 2008 rating decision.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.
 
In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, identified VA treatment records, and claims submissions have been associated with the record.

Additionally, VA examinations were performed in August 2008 and June 2010 to determine the symptoms and severity of the Veteran's bilateral ankle, right hip, and right wrist disabilities.  The Board finds that these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Significantly, neither the Veteran nor his representative has identified, nor does the record otherwise indicate, any additional existing evidence that has not been obtained and is necessary for a fair adjudication of the claims decided herein.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

A.  General Increased Rating Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the Veteran's claim in this case was received by VA in May 2008, the Board's relevant focus is upon the evidence concerning the severity of his disabilities from May 2007 to the present.

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14.  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010)

B.  Veteran's Contentions

In his May 2008 claim, the Veteran generally asserts that the service-connected disabilities in his right and left ankles, right hip, and right wrist have worsened and that he is therefore entitled to increased disability ratings for each of those disabilities.  In his January 2009 Notice of Disagreement, he asserts further that the disability ratings assigned to date do not take into consideration "functional loss" due to pain on movement, which the Veteran argues is required under 38 C.F.R. § 4.40.

C.  Increased Rating for Calcaneal Spur, Right Ankle

In a January 2007 rating decision, the RO granted service connection for a calcaneal spur of the right ankle and assigned an initial noncompensable disability rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271, effective from October 1, 2005.  That assigned disability rating has remained unchanged.

DC 5271 provides for ankle disability ratings based upon loss of motion of the ankle.  Under that code provision, a 10 percent disability rating is appropriate where there is moderate limitation of motion of the ankle.  A maximum schedular 20 percent disability rating is awarded for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.

The Board notes that additional ankle disability rating criteria exist under DCs 5270 and 5272 (which contemplate disability ratings for ankylosis in the ankle joints), 5273 (malunion of the os calcis or astragalus), and 5274 (astragalectomy).  As discussed below, the evidence does not show the presence of any ankylosis in the Veteran's ankles or malunion of the os calcis or astragalus.  The evidence also shows that the Veteran has not undergone any surgery on either ankle.   Accordingly, the rating criteria under these DCs are not applicable in this case and the Veteran's right ankle disability will be rated based solely upon loss of motion.
Post-service VA treatment records from August 2007 to March 2008 do not reflect any treatment or reported symptoms concerning the Veteran's right ankle.

At an August 2008 VA examination, the Veteran reported flare-ups of pain in the right ankle that occurred with increased use of the ankle.  He denied any episodes of dislocation or subluxation.  He reported that his right ankle symptoms did not appear to interfere with his work and did not affect his ability to perform his activities of daily living.  On visual examination of the right ankle, the medial and lateral malleolus appeared normal.  No soft tissue swelling was noted.  Range of motion testing revealed dorsiflexion to 20 degrees, plantar flexion to 45 degrees, and medial movement to 45 degrees.  The Veteran was able to perform all repetitive movement without further loss of motion or objective evidence of pain.  As noted above, no ankylosis was observed.

A private June 2009 examination performed at Bone and Joint Surgery Clinic revealed spurring and osteophytes of the medial malleolus which was more prominent in the right ankle than the left.  At that time, dorsiflexion of the right ankle was limited to 10 degrees with plantar flexion to 40 degrees.

In June 2010, the Veteran was afforded a second VA examination.  At that time, he denied having any problems in his right ankle.  An examination did not reveal giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of motion, dislocation or subluxation, locking, effusion, inflammation, or flare-ups of pain.  The Veteran was able to produce full plantar flexion to 45 degrees and full dorsiflexion to 20 degrees.  Once again, no evidence of ankylosis was observed.

For VA purposes, normal plantar flexion of the ankle is from 0 to 45 degrees and normal dorsiflexion of the ankle is from 0 to 20 degrees.  38 C.F.R. § 4.71a, Plate II.  Although the Board notes that the June 2009 private examination appeared to reveal dorsiflexion of the right ankle to 10 degrees with plantar flexion to 40 degrees, such findings appear to be anomalous in view of the full motion demonstrated by the Veteran at his August 2008 VA examination and then later at his June 2010 VA examination.  The Board also notes that the Veteran expressly denied at his June 2010 examination that he was having any problems in his right ankle.  This would appear to be consistent with the findings of full right ankle motion that was documented in both VA examination reports.  In view of the Veteran's full right ankle motion without further limitations or pain after repetitive use, there is also no basis on which to consider a higher disability rating based upon functional loss due to pain, weakened movement, or excesss fatigability, as provided under 38 C.F.R. § 4.40 and DeLuca.  DeLuca, 8 Vet. App. 202. 

Finally, there is no evidence showing that the Veteran's right ankle disability has markedly interfered with his employment status beyond that interference already contemplated by the assigned evaluation.  Also, there is no indication that this disability has necessitated frequent, or indeed any, periods of hospitalization during the time period described.  Under the circumstances, the Board does not see any basis to remand this matter for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of extraschedular ratings.  Thus, the Board concludes that the Veteran's symptoms are fully contemplated by the schedular criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, a compensable disability rating under DC 5271 is not warranted and this claim must be denied.

D.  Increased Rating for Degenerative Changes, Left Ankle

Service connection for degenerative changes of the left ankle was initially granted in the RO's January 2007 rating decision.  An initial disability rating of 10 percent was assigned, effective from October 1, 2005, and also pursuant to 38 C.F.R. § 4.71a, DC 5271.

The diagnostic criteria under DC 5271 are discussed in the preceding section in full detail.  Once again, in the absence of any findings in the left ankle of ankylosis, malunion of the os calcis or astragalus, or surgery, the criteria under DCs 5270, 5272, 5273, and 5274 are not applicable.

Once again, post-service VA treatment records in the claims file do not pertain to treatment of the Veteran's left ankle, nor do they reference any subjective complaints of right ankle symptoms.

At the Veteran's August 2008 VA examination, he reported the occurrence of flare-ups with increased use of the left ankle joint but stated that his disability did not interfere with his work or activities of daily living.  He denied further any episodes of dislocation or subluxation.  On visual examination, the medial and lateral malleolus appeared to be normal.  Range of motion testing revealed dorsiflexion to 20 degrees, plantar flexion to 45 degrees, and 45 degrees medial movement.  The Veteran was able to perform all repetitive motion within the limits of his range of motion without further alteration of motion.  No tenderness was evident on palpation and no soft tissue swelling was observed.  No ankylosis was present in the left ankle.

X-rays taken at the Veteran's January 2009 private examination at Bone and Joint Surgery Clinic revealed spurring and osteophytes in the left ankle.  Laxity over the lateral ankle ligament was also noted.  Dorsiflexion of the left ankle joint was to 10 degrees while plantar flexion was to 40 degrees.

At the June 2010 VA examination, the Veteran reported swelling and difficulty in bending his left ankle.  Despite these symptoms, he denied having had any surgery or hospitalization for his left ankle disability.  Pain, stiffness, and swelling were evident on examination.  Nonetheless, the Veteran was able to produce full dorsiflexion to 20 degrees and full plantar flexion to 45 degrees.  Once again, no ankylosis was observed.

Based upon the foregoing evidence, the Board finds that the Veteran is not entitled to a disability rating greater than 10 percent for all periods relevant to this appeal.  In this regard, the Veteran has consistently produced full dorsiflexion and plantar flexion of the right ankle.  Once again, repetitive motion testing at the August 2008 and June 2010 VA examinations did not reveal further limitation of motion or pain.  As such, even after consideration of the factors outlined in DeLuca, the Board does not find that the Veteran's left ankle disability has produced a disability picture that is consistent with marked loss of motion. Further, the Veteran's left ankle disability has not required any periods of hospitalization, and as reported by the Veteran, has not interfered with his employment.  Given the same, the Board is not required to remand the Veteran's left ankle claim for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of extraschedular ratings.  Rather, the Veteran's left ankle symptoms are fully contemplated by the criteria for the assigned 10 percent disability rating.  See Thun, 22 Vet. App. 111.

Under the foregoing analysis, an increased disability rating for degenerative changes in the left ankle, currently rated as 10 percent disabling, is not warranted.  This claim is denied.

E.  Increased Rating for Degenerative Changes, Right Hip

The Veteran was initially granted service connection for degenerative changes in his right hip in the RO's January 2007 rating decision.  An initial disability rating of 10 percent was assigned, effective from October 1, 2005 and pursuant to 38 C.F.R. § 4.71a, DC 5252.

Under DC 5252, disabilities of the hips and thighs are rated based upon loss of flexion of the thigh.  A 10 percent disability rating is assigned where flexion is limited to 45 degrees.  A 20 percent disability rating is appropriate for flexion to 30 degrees.  A 30 percent disability rating is in order where flexion is limited to 20 degrees.  A schedular maximum 40 percent disability rating is assigned where flexion of the thigh is limited to only 10 degrees.

The Board notes that separate rating criteria under DC 5253 may also be applicable in this case.  Under that criteria, disabilities of the hips and thighs are rated based upon loss of abduction, adduction, and rotation of the thigh.  A 10 percent disability rating is appropriate where rotation of the thigh is limited such that the toes cannot be pointed outward more than 15 degrees.  A 10 percent disability rating may also be awarded where adduction of the thigh is limited such that the legs cannot be crossed.  A schedular maximum 20 percent disability rating is in order where abduction of the thigh is limited to 10 degrees or less.
Additional rating criteria for hip and thigh disabilities are expressed under DC 5251, and provide for ratings due to limitation of extension of the thigh.  That provision, however, does not provide for disability ratings higher than 10 percent.  As such, DC 5251 does not assist the Veteran in seeking a disability rating higher than 10 percent for his right hip disability.  Further criteria are also expressed under DC 5250 (for ankylosis of the hip), DC 5254 (flail joint of the hip), and DC 5255 (impairment of the femur marked by fracture and/or nonunion or malunion).  Nonetheless, the evidence in this case does not show that the Veteran's right hip disability has been productive of ankylosis, flail joint, or impairment of the femur.  As such, these criteria are also not applicable.

At an August 2007 VA treatment, the Veteran reported right hip pain which he described as "bothersome but bearable."  A physical examination revealed full motor strength bilaterally, sensation that was intact to light touch, and intact sensation in both feet with full pedal pulses.  Although restricted motion was noted in the right hip, the treatment record does not provide the specific range of motion shown at that time.

In March 2008, the Veteran returned to the VA medical center and reported that he had fallen from his porch and landed onto his right hip.  He complained of constant right hip pain which he rated as a three on a scale of ten.  Demonstrated range of motion at that time was within normal limits.  X-rays of the hip showed degeneration, but no signs of acute fracture.

At his August 2008 VA examination, the Veteran reported increasing right hip pain that was worse after prolonged weight bearing, walking, bending, stooping, and lifting.  Although he stated that he had given up strenuous exercise that would put high impact on his hip, he stated that his activities of daily living were not affected.  He also denied experiencing any episodes of dislocation or subluxation.  On examination, the Veteran was noted to be walking with a mild limp.  Range of motion testing revealed flexion to 80 degrees, abduction to 25 degrees, adduction to 20 degrees, extension to 20 degrees, internal rotation to 30 degrees, and external rotation to 60 degrees.  The Veteran was able to perform all repetitive motion within the limits of motion and without further alteration of motion.  Further, there was no objective evidence of pain on movement.  No ankylosis was observed in the hip.
 
At his January 2009 treatment at Bone and Joint Surgery Clinic, the Veteran reported that his right hip pain had become limiting and restrictive of day to day activities.  During the examination, he walked with an antalgic gait to the right side.  Demonstrated range of motion at that time included abduction to 25 degrees, internal rotation to neutral, and external rotation to 30 degrees.  Although the Veteran was apparently able to fully extend his thigh, he experienced discomfort upon doing so.  X-rays of the right hip apparently revealed a complete absence of cartilage at the joint.  The Veteran was diagnosed with end stage right hip osteoarthritis with bone on bone contact.

The diagnosis of end stage right hip osteoarthritis was confirmed at a July 2009 private evaluation at Triangle Orthopaedic Associates.  At that time, the Veteran reported difficulty with prolonged standing, twisting, and turning.  On examination, the Veteran was found to be grossly neurovascularly intact in all extremities.  Range of motion findings included flexion to 70 degrees, extension to 5 degrees, internal rotation to -5 degrees, external rotation to 10 degrees, abduction to 30 degrees, and adduction to 20 degrees.  Motion of the hip was productive of marked discomfort.  X-rays of the right hip confirmed bone on bone contact at the hip joint.  At that time, the Veteran's physician opined that the Veteran was past the point where anything other than a hip replacement surgery would be helpful.

At his June 2010 VA examination, the Veteran reported moderate and intermittent but daily right hip pain which was exacerbated by rainy weather.  Although he reported that he had previously received steroid injections, he denied having received any surgery or hospitalization in relation to his hip.  The Veteran also denied having any incapacitating episodes.  Functionally, he stated that he was able to stand three to eight hours with short rest periods and was able to walk distances of a quarter mile to one full mile.  He stated that he was required to use a cane intermittently.  At the examination, the Veteran was able to produce flexion to 120 degrees, extension to 30 degrees, and abduction to 20 degrees.  No evidence of pain or further limitation of motion was observed after repetitive motion.  X-rays showed possible avascular necrosis.

The Board notes, that for VA purposes, normal range of motion of the hips includes flexion to 125 degrees and abduction to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Although the evidence shows that the Veteran's service-connected right hip osteoarthritis has reached its end stage, the Veteran has been able to consistently produce flexion of the right thigh to no less than 70 degrees and abduction to no less than 20 degrees.  As noted at his August 2008 and June 2010 VA examinations, repetitive motion of the right hip has not been productive of further loss of motion or pain.  For these reasons, the Veteran is not entitled to a disability rating in excess of 10 percent under DCs 5252 and 5253.  Moreover, in the absence of further limitation or pain after repetition and given the extent of right hip motion demonstrated in the evidence, a disability picture commensurate with the criteria for a disability rating higher than 10 percent under either criteria has not been shown, even after taking into account the factors set forth under DeLuca and 38 C.F.R. § 4.40.  DeLuca, 8 Vet. App. 202.    

Additionally, the Veteran's right hip disability has not markedly interfered with his employment status beyond that interference already contemplated by the assigned 10 percent disability rating.  In this regard, the Board notes that the right hip disability has resulted in some limitation of strenuous exercise and activities of daily living.  Nonetheless, the Veteran reported at his most recent June 2010 VA examination that he was still able to stand for periods of three to eight hours with only brief rest periods.  He also stated that he was able to walk distances from one quarter mile to one full mile.  Overall, despite the Veteran's reported symptoms of pain and the apparent severity of the osteoarthritis in his right hip, the evidence still shows that the Veteran has maintained much of the function in his right hip.  The Board further notes that there is no indication that the right hip disability has necessitated frequent, or indeed any, periods of hospitalization at any point relevant to this appeal.  Under the circumstances, the Board does not see any basis to remand the right hip claim for consideration of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  Rather, the Veteran's symptoms are fully contemplated by the schedular criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Based upon the evidence, an increased disability rating for degenerative joint disease of the right hip, currently rated as 10 percent disabling, is not warranted in this case.  This claim is denied.

F.  Increased Rating for Residuals of Sprain, Right Wrist

Service connection for the Veteran's residuals of a right wrist sprain was also granted in the RO's January 2007 rating decision.  Effective from October 1, 2005, an initial disability rating of 10 percent was assigned, pursuant to 38 C.F.R. § 4.71a, DC 5215.

DC 5215 contemplates disability ratings that are based upon loss of motion of the wrist.  Under this criteria, a maximum schedular disability rating of 10 percent is awarded where a wrist disability, in either the major or minor hand, is manifested by dorsiflexion to less than 15 degrees or by palmar flexion that is limited in line with the forearm.

DC 5214 also provides rating criteria for wrist disabilities, but contemplates only wrist disabilities that are productive of ankylosis of the wrist joint.  As discussed below, the evidence in this case does not establish the presence of ankylosis in the Veteran's right wrist.  Hence, DC 5214 is not applicable in rating the Veteran's right wrist disability.

At the August 2008 VA examination, the Veteran complained of residual pain and soreness after use of the right arm and wrist.  He reported that he worked as a mechanic working on air conditioning and heating units and therefore was required to use his right hand and wrist for strenuous work.  In this regard, the Veteran appears to assert that his right wrist disability impairs his occupational functioning.  The Veteran denied any episodes of dislocation or subluxation and stated that his right wrist symptoms did not affect his ability to perform activities of daily living.  On examination, the right wrist had a normal appearance.  Range of motion tests revealed dorsiflexion of the right wrist to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 40 degrees.  The Veteran was able to perform all repetitive motion within the limits of his range of motion and without further alteration of motion.  There was no objective evidence of pain with movement and no ankylosis was observed.

At his June 2010 VA examination, the Veteran reported aching in his right wrist that had been stable since its reported onset in 1989.  He denied any hospitalization or surgery.  An examination of the wrist did not show any giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking, effusion, symptoms of inflammation, or flare-ups.  The Veteran denied experiencing any incapacitating episodes of arthritis in his wrist.  Identical to the range of motion shown at his August 2008 examination, the Veteran produced dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and slightly improved ulnar deviation to 45 degrees.  No additional limitation of motion was observed after three repetitions of motion, nor was there any evidence of pain after repetition.  X-rays of the wrist revealed old trauma of the navicular and ulnar styloid process, but did not show any acute bony process.  Occupationally, the Veteran reported that he was still employed and was working a full time desk job as a maintenance supervisor.  He denied having lost any time from work over the preceding 12 month period.

For VA purposes, full range of motion of the wrist includes dorsiflexion to 70 degrees, palmar flexion to 80 degrees, wrist ulnar deviation to 45 degrees, and wrist radial deviation to 20 degrees.  38 C.F.R. § 4.71a, Plate I.  As shown at his VA examinations, the Veteran has been able to produce essentially full motion of his right wrist even after repetition of motion.  Moreover, neither VA examination revealed the presence of ankylosis in the right wrist.  Accordingly, a disability rating higher than 10 percent cannot be granted pursuant to DC 5214 or DC 5215.

The Board acknowledges the Veteran's assertion that his right wrist disability impairs his ability to perform some of the strenuous tasks involved in his occupation as a heating and air conditioning mechanic.  Nonetheless, there is no evidence that his right wrist disability has resulted in lost time from work, nor is there any evidence that the Veteran has experienced any interruption in his employment.  Additionally, the Veteran's right wrist disability has markedly interfered with his employment status beyond that interference already contemplated by the assigned evaluation.  Also, there is no indication that this disability has required any periods of hospitalization.  Under the circumstances, there is no basis upon which to remand the Veteran's right wrist claim for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of extraschedular ratings.  The Veteran's symptoms are fully contemplated by the criteria for the assigned 10 percent disability rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Overall, an increased disability rating for residuals of a right wrist sprain, currently rated as 10 percent disabling, is not warranted.  This claim is denied.

G.  Other Considerations

For each of the disabilities at issue, the Board has considered whether "staged" ratings are warranted by the evidence.  Based upon a thorough review of the evidence however, the Board finds no basis for "staged" ratings in this case.  Rather, the symptomatology shown upon examination and treatment has been essentially consistent and fully contemplated by the assigned disability ratings.


ORDER

Entitlement to a compensable disability rating for calcaneal spur, right ankle, is denied.

Entitlement to an increased disability rating for degenerative changes of the left ankle, currently rated as 10 percent disabling, is denied.

Entitlement to an increased disability rating for degenerative joint disease of the right hip, currently rated as 10 percent disabling, is denied.

Entitlement to an increased disability rating for residuals of sprain, right wrist, currently rated as 10 percent disabling, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


